Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending. Applicant’s election without traverse of claims 1-10 in the reply filed on May 21, 2021 is acknowledged. Claims 11-20 are withdrawn from consideration due to a non-elected invention. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 5/3/2018. It is noted, however, that applicant has not filed a certified copy of the INDIA 201821016851 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “adding a dyestuff with an inclined hopper; after the specified steaming time, cooling the solution; and after cooling the solution, adding one or more dye color particles”. It is unclear whether the adding one or more dye color particles is the 

Claims 6, 7, and 9 recites the limitation "the part” or “the parts”.  There is insufficient antecedent basis for this limitation in the claim since part or parts are never referred to. Applicant uses substrate, component and part in the claims and would be clearer if only one term was used consistently throughout the claims. 

Claims 4 recites the limitation "the heater”.  There is insufficient antecedent basis for this limitation in the claim since a heater is never referred to. 

Claims 5 recites the limitation "the vibratory system”.  There is insufficient antecedent basis for this limitation in the claim since a heater is never referred to, only ultrasonic cleaning is mentioned. The clause in parenthesis of claim 5, last two lines, is indefinite since it is unclear if it is part of the claim or not.  

Claims 2-10 are also rejected for being dependent upon one or more of claims 1,4-6,7,9 and inheriting the same deficiencies. 

Claim Objections
Claims 2,3,5,6 and 9 are objected to because of the following informalities:  the claims contain limitations followed by the same limitation in parenthesis which is redundant, for example in claim 2, “two to three grams (2-3gms)”.  Appropriate correction is required.

Claim 2  is objected to because of the following informalities:  The claim would be clearer if it was written wherein the pH level in the ultrasonic cleaning tank is 8-10 for a specified time”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  The claim must be a single sentence and cannot have multiple sentences.  Claim 5 is also not in correct grammatical English and should be rewritten. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:    Claim 6 is not in correct grammatical English and should be rewritten. Additionally “as well as” should be replaced with and. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Claim 7 is also not in correct grammatical English and should be rewritten. Additionally “as well as” should be replaced with and.  Appropriate correction is required.


Claim Interpretation
It is noted applicant’s recitation of “low” pressure is interpreted to be 10-15 psi as defined in applicant’s specification. 

Allowable Subject Matter
The examiner has searched the claims and finds that if the 112 issues and claim objections are corrected claim 1-20 would be allowable. The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure is US 6,713,125 which teaches dye penetration into a three dimensional object wherein the dye bath contains disperse dyes (dye particles) and solvents or surfactants (auxiliary agent) and dyeing is performed for a specified period of time (column 8-9). The prior art do not teach or fairly suggest the ultrasonic cleaning, robotic arm and an inclined hopper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761